              Case 2:12-cr-00226-JAM Document 235 Filed 01/25/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LEE S. BICKLEY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NOS. 2:12-CR-00226-JAM
                                                                   2:11-CR-00210-JAM
11                                Plaintiff,
                                                         STIPULATION REGARDING SCHEDULE
12                         v.                            FOR DEFENDANT’S MOTION TO REDUCE
                                                         SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
13   RACHEL SIDERS,                                      FINDINGS AND ORDER
14                               Defendant.
15

16                                               STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.     The defendant filed a motion for compassionate release on January 21, 2021. The
20 government’s response is due on February 1, 2021, with any reply from the defendant due on February

21 8, 2021.

22          2.     Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:

27                 a)      The government’s response to the defendant’s motion to be filed on or before
28          February 8, 2021;

      STIPULATION RE BRIEFING SCHEDULE                   1
              Case 2:12-cr-00226-JAM Document 235 Filed 01/25/21 Page 2 of 2


 1                  b)      The defendant’s reply to the government’s response to be filed on or before

 2           February 16, 2021.

 3

 4           IT IS SO STIPULATED.

 5

 6    Dated: January 22, 2021                                 MCGREGOR W. SCOTT
                                                              United States Attorney
 7

 8                                                            /s/ LEE S. BICKLEY
                                                              LEE S. BICKLEY
 9                                                            Assistant United States Attorney

10

11    Dated: January 22, 2021                                 /s/ H. DEAN STEWARD
                                                              H. DEAN STEWARD
12                                                            Counsel for Defendant
                                                              RACHEL SIDERS
13

14
                                            FINDINGS AND ORDER
15
             Based upon the stipulation and representations of the parties, the Court adopts the following as a
16
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
17
             a)     The government’s response to the defendant’s motion is due on or before February 8,
18
     2021;
19
             b)     The defendant’s reply to the government’s response, if any, is due on February 16, 2021.
20

21
             IT IS SO FOUND AND ORDERED this 22nd day of January, 2021.
22

23

24                                                     /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
25                                                     UNITED STATES DISTRICT COURT JUDGE
26

27

28

      STIPULATION RE BRIEFING SCHEDULE                    2
